      Case 1:20-cv-00502-TCB Document 133 Filed 02/17/21 Page 1 of 4




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION



MACHELLE JOSEPH,

      Plaintiff,
                                        CIVIL ACTION FILE
v.
                                        NO. 1:20-cv-502-TCB
BOARD OF REGENTS OF THE
UNIVERSITY SYSTEM OF
GEORGIA and GEORGIA TECH
ATHLETIC ASSOCIATION,

      Defendants.



                               ORDER

     Plaintiff MaChelle Joseph, former head coach of the Georgia Tech

women’s basketball team, filed this action after her termination. She

alleges that Defendants discriminated against her on the basis of her

and her players’ sex and retaliated against her following her complaints

about differential treatment. Defendants deny Joseph’s claims.

     Joseph has filed a notice [123] regarding what she contends is

Defendant Board of Regents of the University System of Georgia’s
          Case 1:20-cv-00502-TCB Document 133 Filed 02/17/21 Page 2 of 4




failure to preserve text message evidence. Joseph points to four

particular witness custodians whose text messages, she contends,

should have been but were not preserved: George Peterson, Lynn

Durham, Joeleen Akin, and Felicia Tucker.

      The Court is not prepared at this juncture to resolve all the issues

contained in the briefing. However, it will make two preliminary

findings.

      First, there was no failure to preserve with respect to Peterson’s

text messages. Peterson has testified that it was not his practice to

conduct Georgia Tech business by text message and that he cannot

recall ever sending a substantive text message related to the

investigation or termination of Coach Joseph. Joseph has provided no

evidence to contradict Peterson’s sworn testimony.1

      Second, the duty to preserve arose no earlier than February 26,

2019. Joseph contends that the Board was under a duty to preserve by

November 21, 2018, when her attorney sent a letter to Peterson



      1 Joseph has not deposed Peterson. Obviously, the Court will revisit its
findings here if Dr. Peterson’s deposition reveals that such revisiting is necessary.

                                           2
          Case 1:20-cv-00502-TCB Document 133 Filed 02/17/21 Page 3 of 4




accusing Georgia Tech of unlawfully discriminating and retaliating

against her. However, the November letter stated that its purpose was

“to help keep negotiations on track” and expressed confidence that the

allegations against Joseph would “be proven baseless and that

productive negotiations can resume.” [123-1] at 2–3. This letter did not

refer to any specific allegedly adverse actions or who took them, and did

not trigger a duty to preserve.2

      Rather, any duty to preserve attached no earlier than February

26, 2019, when Joseph was placed on administrative leave pending the

outcome of the investigation. The next day, her attorney sent an email

to Todd Stansbury referring to “additional legal liability.” [123-3]. The

Board acknowledges that it was on “limited notice” by this date. [130] at




      2  Joseph points to Coalition America, Inc. v. Arlotta, No. 1:03-cv-4012-CC,
2008 WL 11320050, at *3 (N.D. Ga. Mar. 31, 2008), to support her contention that
the November 21 letter triggered the duty to preserve. However, the letter
triggering the duty to preserve in Arlotta, which “addressed a ‘matter of grave
concern’ to Plaintiff, . . . explicitly accused [Defendant] of misappropriating
confidential and trade secret information . . . and . . . demanded an inspection of the
underlying source code.” This is significantly different from the November 21 letter
in this case.

                                           3
      Case 1:20-cv-00502-TCB Document 133 Filed 02/17/21 Page 4 of 4




4. The Court finds that by February 26, 2019, the duty to preserve had

attached.

     IT IS SO ORDERED this 17th day of February, 2021.



                                  ____________________________________
                                  Timothy C. Batten, Sr.
                                  United States District Judge




                                    4
